Citation Nr: 0307689	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
that, in part, denied an application to reopen a previously 
denied claim of service connection for peptic ulcer disease.  
The veteran was notified of this action by a letter in July 
1998.  The veteran testified at a hearing at the RO in April 
1999.  

In an October 2000 decision, the Board granted the veteran's 
application to reopen a previously denied claim of service 
connection for peptic ulcer disease, and ultimately, remanded 
the issue for additional development.


FINDING OF FACT

The veteran does not have peptic ulcer disease that is 
attributable to military service; peptic ulcer disease was 
not shown within a year of the veteran's separation from 
service.


CONCLUSION OF LAW

The veteran does not have peptic ulcer disease that is the 
result of disease or injury incurred in or aggravated by 
military service; peptic ulcer disease may not be presumed to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002) (peptic ulcer 
disease may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2002).

The veteran contends that his peptic ulcer disease had its 
onset during service.  For the reasons that follow, the Board 
finds that service connection for peptic ulcer disease is not 
warranted.

The veteran's service medical records show that, in 
September 1969, he was seen for complaints of generalized 
abdominal pain, fever, and nausea.  The impression was 
gastroenteritis.  When hospitalized that same month, acute 
gastroenteritis was diagnosed.  The service records are 
negative for any references or findings pertaining to peptic 
ulcer disease.

Thereafter, private treatment reports show that, beginning in 
March 1983, the veteran was seen for complaints of left upper 
quadrant pain and some problems with burning.  Recurrence of 
peptic ulcer disease was noted.  The Board notes that, even 
if the veteran was found to have a diagnosis of peptic ulcer 
disease in March 1983, this diagnosis comes more than 10 
years after separation from service.  In this regard, the 
statutory presumption of 38 C.F.R. § 3.307 does not aid the 
veteran because no evidence has been submitted to show that 
peptic ulcer disease was manifested to a compensable degree 
within a year of his separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2002).

Correspondence from Dr. J.W., the veteran's primary care 
physician, dated in June 1996, January 1998, and June 1999, 
suggest that the veteran indeed has peptic ulcer disease that 
is related to the veteran's military service.  In June 1996, 
Dr. J.W. opined that the veteran had a recent history of 
peptic ulcer disease and recurrent gastroenteritis with 
hiatal hernia, and that the disease process dated back to the 
veteran's service and had been perpetuated since then.  
Moreover, in June 1999, Dr. J.W. elaborated on his prior 
opinion, indicating that the veteran had had marked changes 
in his diet during his military service, which changes had 
exacerbated the veteran's peptic ulcer disease and had led 
the veteran to suffer from long-term difficulties.

Given Dr. J.W.'s opinion suggesting a relationship between 
the veteran's peptic ulcer disease and service, the Board 
remanded the case in October 2000 for further evidentiary 
development to obtain more definitive evidence on this point, 
especially in light of the passage of time following the 
veteran's separation from service and the first documentation 
of ulcer disease.  

A private operative report indicates that, in June 2000, the 
veteran underwent a esophagogastroduodenoscopy and 
colonoscopy.  The operative pathology was that the veteran 
had a completely normal appearing esophagus to the 
gastroesophageal junction.  There was no evidence of hiatal 
hernia.  

Pursuant to the Board's October 2000 Remand, a VA examination 
was conducted in January 2001.  In a January 2001 VA 
examination report, the examiner provided a detailed history 
of the veteran's problems pertaining to peptic ulcer disease, 
including in-service findings.  The examiner also noted that 
a review of the claims file had been conducted.  At the 
examination, the veteran reported that he was diagnosed and 
treated for peptic ulcer disease in the 1960s.  He noted 
that, since leaving service in 1969, he had been treated for 
peptic ulcer disease several times over the next few years.  
The diagnoses included history of recurrent duodenal ulcer 
disease in the past (documented by appropriate diagnostic 
testing at least between June 1988 and May 1992).  The 
examiner opined that it was very likely that the veteran did 
suffer from peptic ulcer disease in 1969 but noted that, 
although gastroenteritis was not believed to have a 
connection with peptic ulcer disease, based on the records, 
it would appear that the presence or absence of peptic ulcer 
disease was not investigated at the time.  The examiner also 
noted that the claims file contained no mention of testing 
for Helicobacter pylori.  The examiner also presumed that, at 
least at the time, the veteran would have been tested for 
infection with this organism and treated accordingly, or in 
the absence of evidence of such infection, that alternative 
etiologies for recurrent duodenal ulcer disease, if the 
veteran continued to have active duodenal ulcer disease then, 
would have been undertaken.  

In an April 2002 addendum to the January 2001 VA examination 
report, a different VA physician opined that the veteran's 
peptic ulcer disease was not related to service.  After a 
review of the claims file, that physician noted that the 
veteran was admitted to the hospital with abdominal pain and 
gastroenteritis in service but never had been evaluated 
further.  Also, the physician indicated that, although a 
private practitioner [Dr. J.W.] had suggested that the 
veteran's peptic ulcer disease was due to the stress and the 
food he got in Vietnam, it was felt that food had no 
relationship with the veteran's peptic ulcer disease.  The 
physician also indicated that the veteran had never been 
biopsied for H. pylori, which is part of the protocol for 
treatment of peptic ulcer disease.  Based on the veteran's 
scenario and treatment line, the physician opined that if the 
veteran has peptic ulcer disease, it was not related to 
service.

In this regard, it is the Board's conclusion that the 
evidence against the veteran's claim of service connection 
outweighs the evidence in favor of it.  Simply put, due to 
the comprehensive review of the file by the April 2002 VA 
examiner, and the available service records, which are 
consistent with the conclusion reached, the Board finds the 
opinion provided by the April 2002 examiner to be more 
persuasive than the opinion provided by Dr. J.W.  The VA 
examiner explored the etiology of any ulcer disease by 
relying on the medical evidence of record, including in-
service findings.  Although Dr. J.W.'s statements support the 
veteran's contentions that the veteran's peptic ulcer disease 
began in service, the salient point to be made in regard to 
Dr. J.W.'s opinion is that it appears to rely, in large 
measure, on a recitation of what the veteran told him.  There 
is no indication that the examiner formed his opinion based 
on a review of the clinical findings documented in and since 
service, but on the veteran's reported history and post-
service treatment of the veteran.

The record shows that Dr J.W. referred to the veteran's own 
self-reported history of his peptic ulcer disease beginning 
in service, and while such gastrointestinal-related problems 
may very well have occurred just as the veteran reported, 
this nexus opinion does not account for the veteran's service 
medical records which do not contain any references to such a 
problem, other than the one noted in September 1969.  
Moreover, Dr. J.W. referred to the veteran's self-reported 
history of his dietary problems in service, which had 
exacerbated the veteran's peptic ulcer disease.  Again, there 
is no reference in the veteran's service medical records to 
reflect that he was seen for diet changes or problems.  
Finally, Dr. J.W. noted that the veteran's peptic ulcer 
disease had been perpetuated since service.  On the contrary, 
the medical records do not contain any complaints pertaining 
to peptic ulcer disease until 1983, which is more than 10 
years after discharge from service.  For all of these 
reasons, the Board gives less evidentiary weight to the 
opinion that came from Dr. J.W. in June 1996, January 1998, 
or June 1999 and finds that it has less probative value than 
either the January 2001 or April 2002 VA opinions.  

Although the veteran has been found to have a history of 
peptic ulcer disease, the Board finds that the April 2002 VA 
addendum report best explains the veteran's peptic ulcer 
disease, namely that it was likely that he had such 
disability but that it is not due to service.  As noted 
above, there is no mention of the veteran having had peptic 
ulcer disease until more than 10 years after separation from 
service.  It is significant that the April 2002 VA physician 
reviewed the entire record and based the opinion on the 
evidence set forth in the claims file, something Dr. J.W. 
apparently did not do.  Additionally, the April 2002 VA 
opinion is consistent with the evidence of record, which does 
not show problems with peptic ulcer disease until many years 
after the veteran's separation from service.  In light of the 
foregoing, the Board gives greater evidentiary weight to the 
opinion provided by a VA physician in April 2002.  Although 
the January 2001 examiner reported that it was likely that 
the veteran had peptic ulcer disease in 1969, even this 
examiner noted that gastroenteritis, which was noted in 
service, is not believed to have any connection with peptic 
ulcer disease.  The January 2001 examiner also suggested 
that, had the veteran had the disease in 1969, he would have 
been evaluated and treated accordingly at that time and over 
the subsequent post-service years.  Such was not the case.  
As noted above, peptic ulcer disease was not evaluated or 
treated until many years after service.  Consequently, the 
January 2001 examiner makes the case for the April 2002 
opinion that there is no relationship to military service.  
For these reasons, greater weight is to be given to the April 
2002 opinion.  Therefore, the Board finds that the veteran 
peptic ulcer disease is not attributable to military service.

The Board has considered the veteran's written statements, 
April 1999 RO testimony, and lay statements received in May 
1998 regarding the etiology of his peptic ulcer disease.  
While the veteran and others who knew him are competent to 
provide information regarding the symptoms the veteran 
currently experiences and has experienced since military 
service, they have not been shown competent to comment upon 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for peptic ulcer disease.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would in turn give rise to a reasonable doubt in favor 
of the veteran, the benefit-of-the-doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced most recently by a supplemental statement of the 
case issued in September 2002, which informed him of the 
applicable law and regulations.  The record also reflects 
that the veteran was notified by the RO by a letter sent in 
August 2002 of the changes brought about by the VCAA.  The 
record shows that the RO has notified the veteran of the 
evidence necessary to substantiate the claim, and he was 
given the opportunity to submit additional evidence.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence would be obtained by the veteran, and 
which evidence would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA and private medical 
records identified by the veteran were obtained, and the 
veteran has not indicated that additional records exist that 
would have an effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided a VA 
examination in January 2001, and a VA examiner provided an 
opinion regarding the nature and etiology of any peptic ulcer 
disease.  Another VA examiner also provided an addendum 
opinion in April 2002 on the matter.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty-to-assist 
obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.


ORDER

Service connection for peptic ulcer disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

